The opinion
in this case was delivered by
Mr. Justice Harlan
on May 8,1882, affirming the judgment.
Section 643 of the Bevised Statutes, providing for the removal of both civil and criminal prosecutions of a limited class arising under the laws of the United States without regard to the amount involved, is not in conflict with the act March 3, 1875, providing for the removal of civil causes to the circuit court; and the act of 1875, so far as it embraces suits arising under the laws of the United States, does not preclude a removal of a suit of the class defined in section 643.